Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,521,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are present in the more detailed claims of the patent as shown in the mapping below. 
Regarding claim 1, ‘642 discloses a fingerprint verification method comprising (claim 1 line 1) : registering one or more partial fingerprint images corresponding to a first fingerprint group (claim 1 lines 4-8 discloses a plurality of fingerprint groups that include partial fingerprint images corresponding to a plurality of fingers, it does not explicitly say these are registered, but they must be registered if they are to be selected, otherwise it would be impossible to select something that hasn’t been stored); registering one or more partial fingerprint images corresponding to a second fingerprint group (claim 1 lines 4-8 discloses a plurality of fingerprint groups that include partial fingerprint images corresponding to a plurality of fingers, it does not explicitly say these are registered, but they must be registered if they are to be selected, otherwise it would be impossible to select something that hasn’t been stored); obtaining an input fingerprint image using a sensor (claim 1 lines 2-3); selecting a target fingerprint group from a plurality of fingerprint groups based on the input fingerprint image, the plurality of fingerprint groups comprising the first fingerprint group and the second fingerprint group 
Claims 2-15 are similarly mapped to the claims 1-19 of ‘642.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pandit et al. US 2005/0180614 (hereinafter “Pandit”, cited in the IDS).
Regarding claim 1, Pandit discloses a fingerprint verification method (see paragraph 0001, and figure 3)

    PNG
    media_image1.png
    169
    541
    media_image1.png
    Greyscale

 



    PNG
    media_image2.png
    1368
    920
    media_image2.png
    Greyscale


comprising: registering one or more partial fingerprint images corresponding to a first fingerprint group (see paragraph 0016, minutia feature sets are obtained from each one of the sets of file fingerprint images, for each minutia feature a list [interpreted as a group] is obtained that contains all of the fingerprint images that contain that feature, thus this list constitutes registering partial fingerprint images corresponding to a first group, note that this is repeated into further groups with the other minutiae as well)

    PNG
    media_image3.png
    337
    525
    media_image3.png
    Greyscale


; registering one or more partial fingerprint images corresponding to a second fingerprint group (see paragraph 0016 above, note that the first feature generates a first list, the second feature generates a 2nd list, and so on); obtaining an input fingerprint image using a sensor (see paragraph 0018, in step 304 a query fingerprint is acquired, note from paragraph 0053 this is from a fingerprint scanner device 490 which obtains the digitized image)

    PNG
    media_image4.png
    263
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    192
    527
    media_image5.png
    Greyscale


; selecting a target fingerprint group from a plurality of fingerprint groups based on the input fingerprint image, the plurality of fingerprint groups comprising the first fingerprint group and the second fingerprint group (see paragraph 0018 copied above, based on the features obtained in the query image a list of all file fingerprints in the data base that contain that particular feature set is determined); and 


    PNG
    media_image6.png
    200
    536
    media_image6.png
    Greyscale
.

	Pandit is focused on the method of how to compare a fingerprint to a large database of fingerprints effectively and does not explicitly address the limitation of determining whether verification is successful based on a comparison between the input finger and the selected group. However the Examiner points out that the whole purpose of carrying out the matching is to authenticate an individual, and indeed the process of matching the fingerprints would be meritless if it did not serve as a means for authentication or verification as is well known in the biometrics art. Thus the Examiner declares that it would have been obvious to use the invention of Pandit to be applicable in the industry by comparing the fingerprint and if the fingerprints match then allowing entrance or authentication into the system the biometrics are set up to protect. The motivation would be to give the invention industrial applicability. 
	Regarding claim 2, as discussed each of the lists above [the fingerprint groups] correspond to a minutia feature and are made up of all the fingerprints that share that 
	Regarding claim 3, as discussed above in paragraph 0018 Pandit discloses determining a similarity between input fingerprint image and each of one or more fingerprint images comprised in the plurality of fingerprint groups; and selecting the target fingerprint group based on the determined similarity.
	Regarding claim 5, Pandit discloses wherein the determining comprises: determining a similarity between input fingerprint image and each of one or more partial fingerprint images of the selected target fingerprint group (see paragraph 0019). As discussed above although not explicitly disclosed it would be obvious to determine whether the verification is successful based on the determined similarity in order to give industrial applicability to the invention.
Claim 9 is similarly analyzed to claim 1. 
Claims 10-11, and 13 are similarly analyzed to claims 1-3 and 5. 


Claims 4, 6, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pandit in view of Lo et al. US 2008/0279416 (hereinafter “Lo”, cited in the IDS).
Regarding claim 4, as discussed above Pandit discloses the limitations of claim 3. 

However it is well known to use frequency information in fingerprint matching as shown by Lo.
Lo discloses a print matching method using phase correlation (see paragraph 0005). Specifically Lo teaches in paragraphs 0045-0047 using ridge frequency as a method for comparing fingerprint images and that alignment can be carried out in the spatial domain or the frequency domain. Thus Lo discloses determining similarity based on ridge frequency, and it would have been obvious to use this as the minutia for matching with Pandit to result in finding similar images. The motivation would be to speed up the matching processing by looking for ridge frequencies instead of minutiae. 
Claim 6 is similarly analyzed to claim 4. 
Claim 12 is similarly analyzed to claim 4. 
Claim 14 is similarly analyzed to claim 4. 
Claim 15 is similarly analyzed to claim 2. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pandit in view of Fisher US 2007/0096870.
Regarding claim 7, as discussed Pandit suggests the limitations of claim 1. 
As discussed Pandit discloses the matching method for fingerprint authentication, but does not explicitly discuss the device that it is carried out on. As such Pandit does 
Fisher discloses an electronic lock box using a biometric identification device (see paragraph 0002). Specifically as seen in figure 5 Fisher discloses a portable electronic lock box and a separate secure memory device providing fingerprint enrollment data (paragraph 0023).
Pandit and Fisher are analogous art because they are from the same field of endeavor of fingerprint sensing. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Pandit and Fisher to enroll the fingerprints in an enrollment operation of a terminal device. The motivation would be to apply the matching of Pandit in a real world application of using it to open a lock box with fingerprints. 
Regarding claim 8, Fisher discloses controlling, by the processor, a lock state or an access right of the terminal device based on the result of the verification (see figure 5).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN B STREGE/Primary Examiner, Art Unit 2669